Citation Nr: 0709065	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for muscular dystrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to August 
1958.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2007.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  Limb-girdle muscular dystrophy is a hereditary disorder, 
and medical evidence of record does not document its 
objective and subjective symptomatology manifestations until 
years after service.

2.  The veteran's separation examination is negative for 
clinical findings or for symptomatology that was eventually 
associated with the veteran's limb-girdle dystrophy.


CONCLUSION OF LAW

Muscular dystrophy was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
July 2004, prior to the initial adjudication of his claim in 
the November 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the July 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions about the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and a private physician's statement.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Factual Background

The veteran's service medical records are entirely negative 
for complaints, findings or manifestations of muscular 
dystrophy.  The records do show that the veteran was seen for 
complaint of low back pain in early May 1956.  At that time, 
he reported that a couple of years prior he had fallen down 
some steps landing on the tip of his spine.  Since that time, 
he had had difficulty sitting and pain in the coccyx area.  
Following physical examination, the veteran was sent back to 
regular duty.  It was noted that if he had a great deal of 
difficulty in basic he would be entitled to an L-3 profile 
change.  An entry dated 5 days later indicated that the 
veteran returned complaining of more back difficulty in the 
thoracolumbar area.  He was given a permanent L-3 profile 
which prohibited walking over 3 miles, lifting over 20 pound, 
and jobs requiring continuous bending of the back.  The 
diagnosis was scoliosis, thoraco-lumbar.  A March 1957 
reenlistment examination noted that the veteran had a 
congenital curvature of the spine.  There was no other 
significant medical history.  The July 1958 separation 
examination noted that the veteran had had a traumatic injury 
of the lumbar region in 1953 which produced a painful and 
limping gait.  He denied all other illnesses and injuries.  
The diagnoses were left lower extremity approximately one 
inch shorter and scoliosis.  

A November 1978 VA hospital summary notes that the veteran 
had been worked up a year ago because of a four month history 
of proximal muscle weakness with aching of the arms and legs.  
The history obtained at that time was that he probably had 
polio at age three months with subsequent abnormal gait, 
marked scoliosis of his lumbosacral spine and a short right 
leg.  He previously had a long history of a winged scapula 
and muscle atrophy of his shoulders, pectoral and pelvic 
girdle muscles.  The diagnosis was polymyositis.  

In a January 2005 statement, Dr. S.H. reported that the 
veteran had been diagnosed with limb-girdle muscular 
dystrophy.  Dr. S.H. indicated that muscular dystrophy was a 
progressive, degenerative neuromuscular disease that had led 
to the veteran's reliance on a wheelchair for ambulating.  
Dr. S.H. stated that due to the veteran's muscular dystrophy 
he was given a "P-3" profile while in the service.  

Associated with the claims file is information from the Merck 
Manual (apparently obtained by the RO).  The information 
states that limb-girdle muscular dystrophies cause weakness 
in the muscles of either the pelvis or the shoulder and are 
inherited disorders which usually do not appear until 
adulthood.  (The Board notes that the veteran was notified of 
the Merck Manual excerpt by way of the statement of the case 
issued in July 2005.  See Thurber v. Brown, 5 Vet. App. 119 
(1993)).

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease and injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedential 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.

Analysis

The evidence in this case, namely the Merck Manual, reflects 
that the type of muscular dystrophy the veteran has been 
diagnosed with, limb-girdle, is an inherited condition.  
There is no evidence in the record to dispute this fact.  
This means that the genetics that produce limb-girdle 
muscular dystrophy were certainly present during the complete 
course of the veteran's life.  As such, clear and 
unmistakable evidence indicates that the disease, by its 
medically defined nature, existed prior to service.  

Moreover, the record clearly and unmistakably supports a 
finding that the disease was not aggravated by service.  
Particularly, the veteran's separation examination did not 
find any clinical abnormalities, and nor did the veteran 
indicate that he suffered from symptomatology.  This evidence 
is highly probative because it reflects a contemporaneous 
recording of the veteran's physical state at that time, which 
was essentially negative.  The first actual documented 
diagnosis of muscular dystrophy is not until January 2005, in 
the letter from Dr. S.H.  Thus, the service and post-service 
medical evidence, when viewed with a historical perspective, 
constitutes clear and unmistakable evidence that the disease 
was not aggravated during service.

As such, the presumption of soundness is rebutted.  In terms 
of 38 C.F.R. § 3.306(a), the Board cannot conclude that the 
evidence supports a finding that a pre-existing disease was 
aggravated during service, i.e., in the veteran's case there 
was no increase in disability.  Again, the veteran's 
separation examination failed to identify any clinical 
manifestation, or subjective symptomatology such that a 
conclusion could be drawn that the veteran's limb-girdle 
muscular dystrophy had increased in severity.  Again, the 
record indicates that the veteran's limb-girdle muscular 
dystrophy was first documented in 2005.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (recognizing the 
temporary injury of a preexisting "trick knee" during service 
did not constitute "aggravation" because the knee condition 
was the same at induction and separation); compare Sondel v. 
West, 13 Vet. App. 213, 218-19 (1999) (recognizing 
aggravation where the veteran's preexisting thigh condition 
permanently increased in severity during service to the point 
where he had to be discharged due to that medical condition).

The Board acknowledges Dr. S.H.'s statement that the veteran 
was given a "P-3" profile in service because of limb-girdle 
muscular dystrophy; however, it affords such statement no 
probative value.  The service medical records show that the 
veteran was given an "L-3" profile for a back condition, 
diagnosed as scoliosis, not for any symptomatology 
attributable to muscular dystrophy.  As such, it is clearly 
evident that Dr. S.H.'s opinion was based on history provided 
by the veteran and not on a contemporaneous review of the 
medical record.  As the Court has pointed out, a medical 
opinion founded upon an incorrect medical history is not 
entitled to probative weight.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) 
(an opinion based upon an inaccurate factual premise has no 
probative value).  

The Board is aware that the November 1978 VA hospital summary 
documented a "long" history of a winged scapula and muscle 
atrophy of the shoulders, pectorals, and pelvic girdle 
muscles; however, it does not specify how far back such 
atrophy reportedly extended.  

For the reasons, as discussed above, the Board determines 
that the presumption of soundness is rebutted on the grounds 
that the veteran has an hereditary disorder, diagnosed as 
limb-girdle muscular dystrophy, that did not increase in 
severity during service.  Accordingly, service connection for 
muscular dystrophy is denied.


ORDER

Entitlement to service connection for muscular dystrophy is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


